     MICHAEL D. LONG
 1   Attorney at Law
     California State Bar Number 149475
 2   901 H Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 201-4188
     Facsimile: (916) 442-8299
 4   Email:       Mike.Long.Law@msn.com
 5   Attorney for Defendant
     JOSE ALCALA-GARCIA
 6

 7                                UNITED STATES DISTRICT COURT

 8                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
                                                      )   Case No.: Cr.S-19-3 JAM
10   United States of America,                        )
                                                      )   WAIVER OF APPEARANCE FOR
11                  Plaintiff,                        )   DEFEDNANT JOSE ALCALA-GARCIA
                                                      )
12         vs.                                        )   Judge: John A. Mendez
     JOSE ALCALA-GARCIA, et al.,                      )
13                                                    )
                    Defendants                        )
14                                                    )
15
            Defendant JOSE ALCALA-GARCIA, hereby waives his right to be personally present in
16
     open court for the hearing of any status conference, motion or other proceeding in this case,
17

18   except that he will agree to be personally present for any plea, sentencing or jury trial, and he

19   agrees to be personally present in court when ordered by the court to be present.

20          Defendant, hereby requests the court to proceed in his absence. Defendant agrees that his

21   interests will be deemed represented at all times by the presence of his undersigned attorney, the
22   same as if he were personally present. Defendant further agrees to be present in court ready for
23
     trial on any date set by the court in his absence.
24
            Defendant further acknowledges that he has been informed of his rights under the Speedy
25
     Trial Act (Title 18 U.S.C. section 3161 – 3174), and he has authorized his undersigned attorney



                                                      -1-
     to set times for hearings and to agree to delays under the provisions of the Speedy Trial Act with
 1
     his being personally present.
 2

 3            The original signed copy of this document will be kept in Mr. Long’s file.
 4   Dated: January 3, 2019                                Respectfully submitted,
 5

 6
                                                           /s/ ____________________
                                                           By: JOSE ALCALA-GARCIA
 7                                                         Defendant

 8
                                                           /s/______________________
 9                                                         By: Michael D. Long
                                                           Attorney for Defendant
10                                                         JOSE ALCALA-GARCIA

11
              GOOD CAUSE APPEARING, Defendant JOSE ALCALA-GARCIA’s waiver of
12
     personal appearance is accepted by the court. IT IS SO ORDERED.
13

14
     Dated:    1/3/19                       /s/ John A. Mendez____________
15                                          Hon. John A. Mendez
                                            United States District Court Judge
16

17

18

19

20

21

22

23

24

25




                                                     -2-
